Citation Nr: 1639243	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-31 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for shin splints.  

5.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Letters dated in October 2003 and March 2011 both indicate that the Veteran wished to be considered for service connection for a pancreas disorder.  As this issue has not been considered by the Agency of Original Jurisdiction (AOJ) it is referred to the AOJ for consideration and adjudication.  38 C.F.R. § 19.9 (b) (2015).

The Veteran was scheduled for a hearing before a Veterans Law Judge in September 2016 but cancelled that hearing, thus the issues are properly before the Board.

The issues of entitlement to service connection for PTSD and service connection for a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 rating decision the RO denied the Veteran's claim of service connection for PTSD.  The Veteran did not appeal that decision or submit new and material evidence within one year of the notification letter; therefore, the July 2009 rating decision is final.

2.  The evidence received since the July 2009 prior denial of service connection for PTSD, was not previously submitted to agency decision makers, relates to unestablished facts necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding that the Veteran has a kidney disorder which is related to service.

4.  The preponderance of the evidence is against a finding that the Veteran has shin splints which are related to service.


CONCLUSIONS OF LAW

1.  Evidence received since the July 2009 rating decision in connection with the Veteran's claim of entitlement to service connection for PTSD is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for a kidney disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for shin splints are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

VA letters dated in June 2009 and October 2010 satisfied the duty to notify provisions prior to the initial AOJ decision.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claims are granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran. 

Concerning VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, private treatment records, lay statements from the Veteran and a reports from his October 2010 and November 2010 VA examinations.  

The VA examination reports reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The Board finds that the examinations are adequate for adjudication purposes.

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed kidney disorder.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds as the preponderance of the evidence weighs against a finding of in-service kidney disorder and there is no competent evidence otherwise suggesting a relationship between the Veteran's current kidney disorder and his military service.

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.


II.  New and Material Evidence

The issue of entitlement to service connection for PTSD was initially denied in a July 2009 rating decision which found that the evidence of record failed to show PTSD.  

The Veteran was notified of that decision in July 2009 and did not appeal it or submit new and material evidence within one year of the decision and the rating decision became final.  In September 2010, the Veteran filed a claim of service connection for PTSD. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003). 

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the language of 38 C.F.R. § 3.156 (a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" should be viewed as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Evidence of record at the time of the final unappealed July 2009 rating decision included the Veteran's service treatment records and a June 2009 VA examination report.

Evidence added to the record since the final July 2009 rating decision includes an October 2010 VA psychiatric examination report, private treatment reports for an unrelated disability, and letters from the Veteran's mother and father received in May 2011 in which they each describe noticing changes in the Veteran's demeanor upon his return from service.  

The claim for service connection for a PTSD was previously denied on the bases that the Veteran did not demonstrate a valid criterion A stressor or the symptoms for a diagnosis of PTSD.  The evidence received since the July 2009 rating decision, considered by itself or in connection with other evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD as the new evidence, namely the lay statements from the Veteran's parents which demonstrate their observation of depressive symptoms and note that the Veteran is now on medication for his indicates additional symptoms which may be related to a diagnosis of PTSD.  See Shade, 24 Vet. App. at 18.  Consequently, the Board finds that the evidence is both new and material, and that the claim of service connection for PTSD must be reopened. 

As further development is necessary before the issue of service connection for PTSD may be considered on its merits, the issue is addressed in the Remand section, below.

III.  Criteria and Analyses for Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Kidney Disorder

Service treatment records are silent as to any complaints or findings of a kidney disorder.  

A September 2003 private treatment record demonstrates a normal radiographic view of the kidneys.  A private medical history dated in October 2003 included the Veteran's report that he had no history of kidney problems.  A present kidney disorder is not shown by the evidence of record.

The only other evidence of record supporting the Veteran's claim are his statements. Even if those statements could be read as claiming an onset of his kidney disorder in service and continuity of symptomatology since service, the Board finds that the statements are not competent evidence, because, while he reports that he has a kidney disorder which is due to service, the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the existence and etiology of any kidney disability.  Determining the etiology and diagnosis of a kidney disorder is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a kidney disorder which is related to active military service.  Accordingly, the Veteran's service connection claim for a low kidney disorder is not warranted.

Shin Splints

The Veteran's service treatment records include a January 2002 treatment note in which the Veteran complains of shin splints for two weeks.  The Veteran's July 2003 report of medical examination for discharge demonstrated no shin splint disorder.

The Veteran was afforded a VA examination in November 2010 in which the Veteran reported an in-service injury and stated his belief that he had a fractured shin secondary to an in-service fall.  The examiner found no current clinical or radiographical evidence of shin splints.  The examiner did not find shin splints on examination and noted them only by the Veteran's history.

Post-service medical evidence, does not show that the Veteran has a shin splint disorder.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board also notes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In that case, the Court held "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency." Id.   In other words, there is no bright line rule that precludes consideration of evidence from the time period before the pendency of the appeal.  However, as indicated, the service treatment records reflect symptoms, treatment, and an assessment of shin splints several years prior to the Veteran's filing of his claim.  This is not a case such as Romanowsky where there was a diagnosis shortly before the claim was filed.

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a shin splint disorder which is related to active military service.  Accordingly, the Veteran's service connection claim for shin splints is not warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened and, to this extent only, the appeal is granted.

Entitlement to service connection for a kidney disorder is denied.

Entitlement to service connection for shin splints is denied.


REMAND

Initially, as the claim for service connection for PTSD has been reopened, the RO must be afforded the opportunity to consider the reopened claim de novo prior to appellate consideration.  In this regard, the Board notes that additional treatment records pertaining to the Veteran's PTSD claim may be available and should be requested and obtained.  38 C.F.R. § 3.159 (c) (2015).

Turning to the Veteran's claim for a lung disorder, treatment records demonstrate that in September 2003 and October 2003 the Veteran was treated for pneumonia.  Thereafter, in December 2003, a VA examiner provided a diagnosis of status post pneumonia with ventilator.  It was noted that the Veteran required a ventilator secondary to acute respiratory distress resulting in a possible decrease in functional breathing capacity.  Chest x-rays taken on the same day are shown to demonstrate clear lungs with no evidence of active pulmonary disease.

As the evidence indicates that the Veteran may have a lung or breathing disorder related to his pneumonia, the Board finds that an examination is necessary in order to obtain a medical opinion.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for PTSD and a lung disorder.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for the appropriate VA examination to determine the etiology of the claimed lung disorder.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail. 

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. (a) All current disorders of the lungs should be clearly reported.  (b) The examiner must address the Veteran's claim that he has residual disabilities from his in-service pneumonia (c) The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed lung disorder is related to the Veteran's military service?

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


